DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a First Action Non-Final on the merits. Claims 1-20 as originally filed on March 29, 2021, are currently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/2/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Application No. 14601777, as ‘777 claim 1 anticipates 17215927 claim 1, similar limitations are:
A system for developing customer-specific service solutions for providing transportation services for health-care related items by a carrier, said system comprising: one or more memory storage areas having operational data stored therein, wherein the operational data is indicative of (1) one or more general services offered by the carrier and or (2) requirements for shipping one or more health-care related items
one or more processors collectively configured to: receive customer requirement data indicative of requested services from a customer device for shipping of the one or more health-care related items; 
generate and transmit, over a network and to the customer device having an interactive interface thereon, an inquiry containing an indication of one or more possible service criteria for requested services, wherein at least a portion of the inquiry is generated based at least in part on the operational data; 
determine, based at least in part on the response data, whether the requested services may be satisfied by the one or more general services offered by the carrier;
generate and transmit, over the network and to a user interface of a carrier device, a selectable indication of the proposed value proposition structure; 
responsive to receipt of a selection from the carrier device indicating that the proposed value proposition  structure is acceptable, generate and automatically execute special operations instructions indicative of and configured to automatically implement the one or more special operations necessary to satisfy the requested services and the requirements for shipping the one or more health- care related items, and upon implementation of the one or more special operations via automatic execution of the special operations instructions, automatically and periodically monitor implementation activities using one or more key performance indicators to measure a level of success of implementation of the one or more special operations, wherein the one or more key performance indicators indicate an implementation status of the special operations instructions;
Claims 3 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of Application No. 14601777, as ‘777 claim 3 anticipates 17215927 claim 3, similar limitations are operation data indicative of cost  to implement the operation and whether pricing structure satisfies cost to implement the operations.
Claims 4 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 and 13 of Application No. 14601777, as ‘777 claim 4 and 13 anticipates 17215927 claim 4 and 13, similar limitations are generating an alert to be transmitted to customer indicating of price and operations.
Claims 5 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 and 14 of Application No. 14601777, as ‘777 claim 5 and 14 anticipates 17215927 claim 5 and 14, similar limitations are identifying a personnel associated with carrier to complete services.
Claims 6, 15 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 and 15 of Application No. 14601777, as ‘777 claim 6 and 15 anticipates 17215927 claim 6, 15 and 19, similar limitations are:
generate, based at least in part on the response data, the one or more key performance indicators for the requested services; 
receive implementation data indicative of the status of one or more requested services of the requested services being implemented; and 
upon a determination that one or more of the requested services being implemented does not satisfy the one or more key performance indicators, generate an alert.
Claims 7 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 and 16 of Application No. 14601777, as ‘777 claim 7 and 16 anticipates 17215927 claim 7 and 16, similar limitations are generating a report to be sent to the customer.
Claims 8 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 and 17 of Application No. 14601777, as ‘777 claim 8 and 17 anticipates 17215927 claim 8 and 17, similar limitations are update the operational data.
Claims 9 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 and 18 of Application No. 14601777, as ‘777 claim 9 and 18 anticipates 17215927 claim 9 and 18, similar limitations are receiving updates to requirement for shipping health related items and updating the operational data.
Claim 10 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 and 19 of Application No. 14601777, as ‘777 claim 10 and 19 anticipates 17215927 claim 10 and 19, similar limitations are receiving and storing customer requirement data for requested services; generating an inquiry for service based on operational data for either a general service offered by carrier or shipping health care related item; receiving response for a service selected; determining using a tool if service can be satisfied by general services offered; upon determination one or more services cannot be satisfied by general services; generate/determine a special operation to implement special operation necessary to achieve customer requirements.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining services offered by a carrier and what cost will be required for special services not offered within the general services offered by a carrier.

Step 2A – Prong 1
Claims 1-20 as a whole recite a method of organizing human activity.  The limitations reciting “A system for developing customer-specific service solutions for providing transportation services for health-care related items by a carrier, said system comprising: having operational data, wherein the operational data is indicative of (1) one or more general services offered by the carrier and or (2) requirements for shipping one or more health-care related items; collectively configured to: receive customer requirement data indicative of requested services for shipping of the one or more health-care related items; generate and transmit, an inquiry containing an indication of one or more possible service criteria for one or more requested services, wherein at least a portion of the inquiry is generated based at least in part on the operational data; determine, based at least in part on response data, whether the one or more requested services may be satisfied by the one or more general services offered by the carrier; and upon a determination that the one or more requested services cannot be satisfied by the general services: 52 of 60generate and transmit, a selectable indication of a proposed value proposition structure; responsive to receipt of a selection indicating that the proposed value proposition structure is acceptable, generate and automatically execute special operations instructions indicative of and configured to automatically implement one or more special operations necessary to satisfy the one or more requested services and the requirements for shipping the one or more health-care related items; and upon implementation of the one or more special operations via automatic execution of the special operations instructions, automatically and periodically monitor implementation activities using one or more key performance indicators to measure a level of success of implementation of the one or more special operations, wherein the one or more key performance indicators indicate an implementation status of the special operations instructions” is a method of managing interactions between people, which falls into the methods of organizing human activity grouping. The mere recitation of a generic computer (memory, processors, network, customer device, network, user interface, carrier device of claim 1; memory, processor, tool within processor of claim 10; computer program product, medium, of claim 19) does not take the claim out of the methods of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Step 2A - Prong 2: Claims 1-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to integrate the abstract idea into a practical application. The limitations are directed to limitations referenced in MPEP 2106.05 that are not enough to integrate the abstract idea into a practical application. Limitations that are not enough include, as a non-limiting or non-exclusive examples, such as: (i) adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions, (ii) insignificant extra solution activity, and/or (iii) generally linking the use of the judicial exception to a particular technological environment or field of use.

This judicial exception is not integrated into a practical application because the claim recites the additional elements of (memory, processors, network, customer device, network, user interface, carrier device of claim 1; memory, processor, tool within processor of claim 10; computer program product, medium, of claim 19).  The following elements “memory, processors, network, customer device, user interface, carrier device, tool within processor, computer program product and medium”, are recited at a high level of generality and are generically recited computer elements. The generically recited computer elements amount to simply implementing the abstract idea on a computer.  The combination of these additional elements (memory, processors, network, customer device, network, user interface, carrier device, tool within processor, computer program product and medium) are additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use.  Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Dependent claims 2-9, 11-18 and 20 are also directed to same grouping of methods of organizing human activity.  The additional elements of processor of claims 2-9, 11-18 and 20; and computer program product of claim 20 generally links the abstract idea to a computer. Therefore, the claims are ineligible.  

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 10, 14 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Klingenberg et al (US Patent Application Publication No. 20080004995 A1 - hereinafter Klingenberg) in view of Sharma et al (US Patent Application Publication No. 20150039347 A1 - hereinafter Sharma).
Re. claim 10,
Klingenberg teaches:
A computer-implemented method for developing customer-specific solutions, said method comprising steps of: 
receiving and storing within one or more memory storage areas customer requirement data indicative of requested services for a customer; [Klingenberg; ¶117-¶118, customer fills out “Package Location” to be communicated with deliverer to where to leave the package, the customer requirement of requested service would be their preference to where package is dropped off. ¶48 indicates storage for consignee profile database. Then ¶57 specifically states “the carrier may store standing consignee preference information in the consignee profile database 134 and per-package preference information in the package level detail database”].
generating, via at least one computer processor, an inquiry regarding one or more possible service criteria for one or more requested services based at least in part on operational data, wherein said operational data is indicative of at least one of (1) one or more general services offered by a carrier or (2) requirements for shipping one or more health-care related items; [Klingenberg; ¶48 cites memory storage. Operational data can be in the form of a checklist as provided in the specification as an example. Checklist that provides services to the customer receiving package is presented in Fig. 6 at 610 and 612, this figure also presents services offered by the carrier to where they’d drop off the package in 610. The “checklist” can be the service provider instructions in 612 of Figure 6. ¶115-¶117 shows DAF generated and provided through electronic communication through computer such as “consignee may receive the DAF directly (e.g., as an email attachment), or may receive information prompting the consignee to request the DAF (e.g., by accessing a web site and requesting the DAF). The consignee may receive this information via telephone or wireless communication, and then use the consignee's computer to access the Internet to retrieve the form”].
receiving response data indicative of at least one service criteria selected from the one or more possible service criteria; [Klingenberg; ¶103-¶104, “the PHS 300 may receive information via communication link 306 from the CSS 104 that exception handling is required for a specific consignee or package delivery. This information could be transmitted periodically on a batch basis for all relevant packages, or individually for each package as required” the system receives response data for where the customer would like to receive their package, and the service criteria is what’s presented in Fig. 6 of possible locations the carrier can leave the package for the customer].
determining, via execution of at least one tool within said at least one computer processor and based at least in part on response data, whether the one or more requested services may be satisfied by the one or more general services; and [Klingenberg; ¶104, “determine via information received via communication path 308 from the CSS 104 what the ‘exception’ for the particular consignee or package may be (for example, that the package should be redirected to another address). This may entail printing and attaching a new shipping label on the package, and forwarding the package via path 318 back into the normal processing flow 304 of packages” when a label is reprinted to instruct the deliverer of the special request made by the recipient is an indication that the request can be satisfied as a change is done in the system and a new label is printed for the package].
Klingenberg doesn’t teach, Sharma teaches:
55 of 60upon a determination that the one or more requested services cannot be satisfied by the general services, generating, via said at least one computer processor, special operations instructions indicative of and configured to facilitate implementation of one or more special operations necessary to achieve customer requirements.  [Sharma; ¶22 shows exceptional cases for packages to be shipped, meanwhile ¶159 provides detail in determining a special operation condition whether a package requires exception handling process, and determination is shown when scanning is performed such as “Packages which may require additional temperature stabilization to remain cool may result in exception handling processing indications when sorted at a facility. Such packages, when scanned, are shunted aside for exception handling, and local package handling personnel are notified that refrigeration and/or re-icing should occur, and the package should be routed as normal thereafter. Other packages may undergo a service level upgrade, e.g., from 2nd day air to next day air”. ¶21 shows with emphasis that “Certain types of packages conveyed by a package delivery service ("carrier") are extremely time sensitive or otherwise require special handling, and thus require additional steps to ensure that packages are delivered within a certain time frame and in a certain condition…. merely providing tracking information and `visibility` as to the status of the package, using presently offered information tools, is not sufficient to meet the customer's needs. In many cases, a more involved interaction is required between various parties, typically including the consignor, but potentially also including the consignee, the carrier, and in some cases, a third party to ensure that the package is delivered according to the needs of the customer” showing a variation of additional services being done outside the standard services provided by the carrier as additional steps are required for the special handling of delivery].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Sharma in the system of Klingenberg, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 14, Klingenberg in view of Sharma teaches computer-implemented method of Claim 10.
Klingenberg teaches:
further comprising steps of identifying, via said at least one computer processor, appropriate personnel associated with the carrier to be responsible for the one or more requested services.  [Klingenberg; ¶104, “the EHC 312 may determine that the package is already loaded onto a package delivery vehicle and the personalized delivery instructions are communicated using a communication infrastructure 314 (for example the systems illustrated in FIG. 7) that wirelessly relays the instructions to a portable computing device carried by the delivery personnel” the appropriate personnel associated with the carrier responsible for the requested service is the delivery driver carrying the package for the customer who is notified of the special instructions].

Re. claim 19,
Non-transitory computer program code product of claim 19 substantially mirrors the computer method of claim 10, Klingenberg further teaches medium as shown in ¶48.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Klingenberg in view of Sharma in view of Paletz et al (US Patent Application Publication No. 20140067665 A1 - hereinafter Paletz).
Re. claim 11, Klingenberg in view of Sharma teaches computer-implemented method of Claim 10.
Klingenberg doesn’t teach, Paletz teaches:
further comprising steps of: 
generating, via said at least one computer processor and based at least in part on the response data, a pricing structure for the one or more requested services.  [Paletz; ¶9 shows a cost is determined based on services for the delivery along with accommodating a cost for special services if needed such as “delivery service processes the articles for shipment using scanning, reading and measurement equipment and proprietary software to determine the cost for the delivery. In one embodiment, the delivery service software checks to determine whether the delivery address exists, and whether the article can be delivered to the delivery address. The delivery service software checks that the label or tag has not been used previously, and has not been cancelled due to theft or loss of the label or tag. Costs are determined and debited from the customer's account. The delivery service weighs and/or measures the size of the article if necessary, and adds codes and/or labels to identify special services required if necessary. The charges due are calculated, the unique customer barcode is scanned and/or the unique customer RFID tag is read at this time in order to identify the customer, and the charges due are deducted from the customer's remaining credit balance”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Paletz in the system of Klingenberg, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 12-13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Klingenberg in view of Sharma in view of Paletz in view of Thomas et al (US Patent Application Publication No. 20020116318 A1 - hereinafter Thomas).
Re. claim 12, Klingenberg in view of Sharma in view of Paletz teaches computer-implemented method of Claim 11.
Klingenberg doesn’t teach, Thomas teaches:
wherein: 
the operational data is indicative in part of a cost to implement one or more special operations; and [Thomas; ¶73, “quoted cost for one of the returned services is accepted by the buyer, according to the second embodiment of the present invention, automatic execution that order is performed by the execution system” if buyer agrees to cost for the returned services such as buyer accepting, then the order is executed].
further comprising steps of determining, via said at least one computer processor and based at least in part on the operational data, whether the pricing structure satisfies the cost to implement the one or more special operations.  [Thomas; ¶73, “catalog transaction system 103 then, using carrier rate tables stored in the database system 107, calculates a quoted cost for the service and rate inquiry and quotes that cost to the appropriate buyer for review and ultimately either acceptance or rejection. In situations where more than one offered service meets the buyer's inquiry parameters, the catalog transaction system 103 provides a report to the inquiring buyer comparing the possible services”, the buyer is presented an opportunity to view the quoted cost, along with other costs that fit buyer’s parameter, if it satisfies the buyer in this case there’s an acceptance the order is confirmed to be completed].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Thomas in the system of Klingenberg, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since “buyers and sellers can each operate individually in interfaces that operate according to the own language, currency, time zone, date and number formatting and units of measure and have those automatically converted into the language, currencies, etc., for the benefit of other buyers and sellers”. [Thomas; ¶43].	

Re. claim 13, Klingenberg in view of Sharma in view of Paletz teaches computer-implemented method of Claim 11.
Klingenberg doesn’t teach, Thomas teaches:
wherein: 
further comprising steps of generating, via said at least one computer processor, an alert to be transmitted to the customer indicative of the pricing structure and the operational data. [Thomas; ¶73, “the catalog transaction system 103 provides a report to the inquiring buyer comparing the possible services” the system provides the buyer with report of a comparison of the possible services is similar to an alert generated to present the prices for the different services].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Thomas in the system of Klingenberg, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since “buyers and sellers can each operate individually in interfaces that operate according to the own language, currency, time zone, date and number formatting and units of measure and have those automatically converted into the language, currencies, etc., for the benefit of other buyers and sellers”. [Thomas; ¶43].	

Claims 15-17 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Klingenberg in view of Griffith et al (US Patent No. 9443219 B1 - hereinafter Griffith).
Re. claim 15, Klingenberg in view of Sharma teaches computer-implemented method of Claim 10.
Klingenberg doesn’t teach, Griffith teaches:
further comprising steps of: 
generating, via said at least one computer processor and based at least in part on the response data, one or more key performance indicators for the one or more requested services; [Griffith; Fig. 2I represents customer’s response or their input in regards to a performance review (key performance indicator) of the delivery. These responses are generated into performance values mentioned in Col 4. Lines 14-30 as the performance values are associated with couriers which is based on the couriers performance in delivering the items].
receiving, via said at least one computer processor, implementation data indicative of a status of one or more requested services being implemented; and [Griffith; Fig. 2D shows implementation of the delivery service through communication with the customer, the status is the delivery of the item, in this case the customer is contacted from deliverer that they’ll be there in 15 minutes, customer/recipient replies they won’t be available].
upon a determination that one or more of the one or more requested services being implemented does not satisfy the one or more key performance indicators, generating, via said at least one computer processor, an alert.  [Griffith; Fig. 2D, since the arrival of the item in 15minutes doesn’t satisfy the Key performance indicator such item arrival time, the driver sends out an “alert” or message with options that he has 2 other available windows for delivery that the customer can choose from].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Griffith in the system of Klingenberg, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since “courier companies around the world have invested significantly in the past to optimize their delivery network, improve the in-transit visibility, and provide better services to customers upon delivery”. [Griffith; Col. 1 lines 13-17].	

Re. claim 16, Klingenberg in view of Sharma in view of Griffith teaches computer-implemented method of Claim 15.
Klingenberg doesn’t teach, Griffith teaches:
further comprising steps of generating, via said at least one computer processor and based at least in part on the implementation data, a report to be transmitted to the customer.  [Griffith; Col. 9 lines 36-58 “Alternatively, the customer 146 may verify the review 176 inputted in the mobile device by viewing the review 176 on a network page provided to a client 106 associated with the customer 146 at a later time to ensure that the review 176 was the one they entered and not illicitly entered by the courier 159. In addition, a copy of a review may be communicated to a customer via an email, text message (SMS), or other messaging format for the same purpose”. Implementation is the delivery of the package to the customer. The customer receives a copy of their review/report to ensure that it is the proper feedback they put in initially]. Please see motivation to combine Klingenberg in view of Sharma in view of Griffith presented in claim 15 above.

Re. claim 17, Klingenberg in view of Sharma in view of Griffith teaches computer-implemented method of Claim 15.
Klingenberg teaches:
further comprising steps of: updating, via said at least one computer processor and based on the implementation data, the operational data.  [Klingenberg; ¶164, “The delivery personnel may then place the scanned, serial number-associated DAF at the delivery location to indicate that the package was delivered and that the signed DAF was retrieved, and the delivery personnel may then manually write down the serial number of the scanned DAF in a space provided on the signed DAF” implementation of the delivery of the package is performed and the database is updated to confirm delivery as the delivery driver retrieves the signed DAF which provides the consent of the recipient to where the package maybe delivered, the driver also manually writes down the serial number of the scanned document for further verification].
	
Re. claim 20,
Non-transitory computer program code product of claim 20 substantially mirrors the computer method of claim 15, Klingenberg further teaches medium as shown in ¶48.

Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Klingenberg in view of Silverbrook et al (US Patent Application Publication No. 20050261935 A1 - hereinafter Silverbrook).
Re. claim 18, Klingenberg in view of Sharma teaches computer-implemented method of Claim 10.
Klingenberg doesn’t teach, Silverbrook teaches:
further comprising steps of: 
receiving, via said at least one computer processor, regulatory data indicative of updates to requirements for shipping one or more health-care related items; and [Silverbrook; ¶856 and Table 12 show updated requirements and how they can be received based on type of coding/label on product as it is periodically scanned or what it is referenced to as “track and trace”, requirements for shipping is shown in Table 12 under the label “requirements”].
57 of 60updating, via said at least one computer processor and based at least in part on the regulatory data, the operational data.  [Silverbook; ¶845-¶856 with Table 12, Operational data can be a check list or a list in this case it’s table 12, and the table is updated with regulatory standards to which label can be used based on its benefit for pharmaceutical industry].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Silverbrook in the system of Klingenberg, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since “two key capabilities required to improve overall efficiency and to protect the supply chain, are track and trace and product authentication”. [Silverbrook; ¶33].

Novel/Non-Obvious Subject Matter
Claims 1-9 would be Novel/Non-Obvious Subject Matter if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 1-9 are Novel/Non-Obvious Subject Matter over the prior art of record.
The closest prior art of record is Klingenberg (20080004995), Kadaba (20050171738), Kriss (20150046364) Sharma (20150039347) Paletz (20140067665)
The following is an examiner's statement of reasons for Novel/Non-Obvious Subject Matter:
Klingenberg teaches system for developing customer service solutions wherein the operational data is indicative of (1) one or more general services offered by the carrier, generate and transmit, over a network and to a customer device having an interactive interface thereon, an inquiry containing an indication of one or more possible service criteria for the requested services, wherein at least a portion of the inquiry is generated based at least in part on the operational data.
Kadaba teaches receive customer requirement data indicative of requested services from a customer device for shipping of the one or more health-care related items.
Kriss teaches generate and transmit, over the network and to a user interface of a carrier device, a selectable indication of the proposed pricing structure.
Sharma teaches determining an operation to satisfy requested services not included by the general services offered by carrier.
Paletz teaches proposed price for completing the required services.
The prior art fails to explicitly teach:
responsive to receipt of a selection from the carrier device indicating that the proposed value proposition structure is acceptable, generate and automatically execute special operations instructions indicative of and configured to automatically implement one or more special operations necessary to satisfy the one or more requested services and the requirements for shipping the one or more health-care related items; and upon implementation of the one or more special operations via automatic execution of the special operations instructions, automatically and periodically monitor implementation activities using one or more key performance indicators to measure a level of success of implementation of the one or more special operations, wherein the one or more key performance indicators indicate an implementation status of the special operations instructions.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628